               Case 3:19-cv-00264-JST Document 20 Filed 03/29/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


 ATARI INTERACTIVE, INC.,
                                                       Case No. 3:19-cv-00264-JST
                      Plaintiff(s)
 v.                                                    [Related to Cases No. 3:18-cv-03451-JST, 3:18-cv-
                                                       04115-JST; 3:18-cv-04949-JST]
 OOSHIRTS, INC.,
                     Defendant(s)                      ADR CERTIFICATION BY PARTIES
                                                       AND COUNSEL


Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:
      (1) Read the handbook entitled “Dispute Resolution Procedures in the Northern District of
          California” (available at cand.uscourts.gov/adr).
      (2) Discussed the available dispute resolution options provided by the Court and private
          entities; and
            (3) Considered whether this case might benefit from any of the available dispute resolution
                options.


Date: March 29, 2019                       Signed /s/ Fred Chesnais
                                                                            Party
                                                      Fred Chesnais on behalf of Atari Interactive, Inc.

Date: March 29, 2019                       Signed /s/ Keith J. Wesley
                                                                                   Attorney
                                                      Keith J. Wesley
Counsel further certifies that he or she has discussed the selection of an ADR process with counsel
for the other parties to the case. Based on that discussion, the parties:

      intend to stipulate to an ADR process
      prefer to discuss ADR selection with the Assigned Judge at the case management conference


Date: March 29, 2019                         Signed /s/ Keith J. Wesley_______________________
                                                                           Attorney
                                                        Keith J. Wesley


 Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”


1229742.1   Form ADR-Cert rev. 11-2016
                                                                                               American LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
